UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30,2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15491 PARLUX FRAGRANCES, INC. (Exact Name of Registrant As Specified in Its Charter) DELAWARE 22-2562955 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 5900 N. Andrews Avenue, Suite 500, Fort Lauderdale, FL 33309 (Address of Principal Executive Offices)(Zip Code) (954) 316-9008 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class November 2, 2011 Common Stock, $0.01 par value per share 20,769,362 shares EXPLANATORY NOTE The sole purpose of this Amendment No. 1 (this “Amendment No. 1”) to the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011 (the “Quarterly Report on Form 10-Q”) of Parlux Fragrances, Inc. (the “Company”) is to amend and restate “Part II - Item 6” (Exhibits) of the Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission (the “SEC”) on November 3, 2011 in its entirety to add Exhibit 10.1 that was inadvertently omitted from the original filing. The agreement filed as Exhibit 10.1 extends the period of employment of an individual in accordance with the terms of an employment agreement dated June 5, 2009 and filed as Exhibit 10.5 to the Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2009. Other than the foregoing and the recently-dated certifications of the Company, as required by Rule 12b-15 under the Securities Exchange Act of 1934, no other changes have been made to the Company’s Quarterly Report on Form 10-Q.This Amendment No. 1 does not reflect events occurring after the filing on November 3, 2011 of the original Quarterly Report on Form 10-Q with the SEC, or modify or update the disclosures presented in the original Quarterly Report on Form 10-Q, except to reflect the revisions described above. 2 PART II – OTHER INFORMATION ITEM 6. EXHIBITS. Exhibit# Description Letter Agreement, dated September 12, 2011, between Parlux Fragrances, Inc. and Frank A. Buttacavoli.* Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document+ 101.SCH XBRL Taxonomy Extension Schema Document+ 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document+ 101.DEF XBRL Taxonomy Extension Definition Linkbase Document+ 101.LAB XBRL Taxonomy Extension Label Linkbase Document+ 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document+ * Filed herewith. + Previously filed or furnished with the original Quarterly Report on Form 10-Q. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARLUX FRAGRANCES, INC. Date: January 13, 2012 By: /s/ Frederick E. Purches Frederick E. Purches Chairman and Chief Executive Officer (Principal Executive Officer) By: /s/ Raymond J. Balsys Raymond J. Balsys, Chief Financial Officer (Principal Financial and Principal Accounting Officer) 4 EXHIBITINDEX Exhibit# Description Letter Agreement, dated September 12, 2011, between Parlux Fragrances, Inc. and Frank A. Buttacavoli.* Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document+ 101.SCH XBRL Taxonomy Extension Schema Document+ 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document+ 101.DEF XBRL Taxonomy Extension Definition Linkbase Document+ 101.LAB XBRL Taxonomy Extension Label Linkbase Document+ 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document+ * Filed herewith. + Previously filed or furnished with the original Quarterly Report on Form 10-Q. 5
